DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-13, 18 are pending.

Election/Restrictions
Applicant’s election without traverse of claims 1-13, 18 in the reply filed on 02/23/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLoughlin et al. [US 20180104413] in view of White et al. [US 20160030673].
As to Claim 1: McLoughlin discloses A shield assembly for providing a sterile enclosure of medicament delivery port of a medicament container, the shield assembly comprising: 
a flexible component, needle receiving portion 17b [fig. 6a, 6b], directly connected to the medicament delivery port, [0348] the needle receiving portion is for piercing receipt of the tip of the needle, the needle piercing the flexible portion 17b reads on the claimed “directly connected, to form a sterile and liquid seal with the medicament delivery port, [0078, 0079, 0348];
a less flexible component, needle shield 19 and the cap 50 [fig. 7a, 7b, 23a], securely attached to the flexible component, [0347, 0349], such that rotational or axial movement of the less flexible component relative to the medicament container causes the flexible component to unseal the medicament delivery port, [0346, 0390, 0401]; and 
an RFID tag, RFID tag 21, [0345], fixedly attached to the cassette unit, [0345];
wherein the shield assembly is attached directly to the medicament container, [fig. 5c] the shield assembly is directly attached to the needle 14, prior to the shield assembly and the medicament container being incorporated into a medicament delivery device, [fig. 3] the combination of the shield assembly 19 and the medicament container, syringe 10, is incorporated into a medical delivery device, cassette unit 1, such that data is read from or written to the RFID tag before the medicament container is assembled within the medicament delivery device, [0249] information is stored in the transceiver during multiple stages of the manufacturing and distribution; [0252, 286] the memory can be programmed/read during manufacture; there is no functional connection between the reading/writing of the RFID tag and the placement of the syringe and the shield combination as the reading/writing of the RFID tag can be performed any time, before or after the syringe is incorporated into the cassette as long as the cassette does not have electromagnetic shield to block radio frequency signal.
McLoughlin fails to disclose that the tag is attached one of the flexible component and the less flexible component.
White teaches a liquid measurement system incorporated into a cap of a drug delivery device, 110, [0050]; wherein the housing is a replacement cap for an injection pen, [0050, 0057]; wherein the measurement system comprises a sensing assembly 2002 with a processing unit incorporated into a cap 2000, [0132] for an injecting needle 2016, [fig. 19, 20]; wherein the processing unit can be implemented as an RFID, [0047, 0061].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of McLoughlin with that of White so that the smart cap can be used to measure the amount of drug administered.

As to Claim 2: McLoughlin discloses The shield assembly of claim 1 where the RFID tag is a read-write tag, [0289].

As to Claim 3: McLoughlin discloses The shield assembly of claim 2 where the RFID tag further comprises a read-only memory that contains product identification data, [0259] the transceiver is the RFID; a read-only memory storing a unique identifier, [0256].

As to Claim 4: McLoughlin discloses The shield assembly of claim 1 wherein the less flexible component comprises removable first and second parts, [0378] the first part as the combination of the cap 50 and shield 19, and the second part is the locking legs 24 securely attached to the cassette unit housing 20, [fig. 3, 8c], where the second part is fixedly attached to the medicament container, [0378, fig. 8c], and the first part is fixedly attached to the flexible component such that axial movement of first part relative to the second part causes axial movement of the flexible component, [0387].

As to Claim 5: McLoughlin fails to disclose The shield assembly of claim 4 where the RFID tag is fixedly attached to the first part.
White teaches a liquid measurement system incorporated into a cap of a drug delivery device, 110, [0050]; wherein the housing is a replacement cap for an injection pen, [0050, 0057]; wherein the measurement system comprises a sensing assembly 2002 with a processing unit incorporated into a cap 2000, [0132] for an injecting needle 2016, [fig. 19, 20]; wherein the processing unit can be implemented as an RFID, [0047, 0061].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of McLoughlin with that of White so that the smart cap can be used to measure the amount of drug administered.

As to Claim 6: McLoughlin discloses The shield assembly of claim 4 where the RFID tag is fixedly attached to the second part, [0122] the processing module and/or the sensing module might be incorporated into the first or second housing.

As to Claim 7: McLoughlin discloses The shield assembly of claim 4 where the RFID tag is fixedly attached to the flexible component, [0122] the processing module and/or the sensing module might be incorporated into the first or second housing.

As to Claim 8: McLoughlin fails to disclose The shield assembly of claim 1 where the RFID tag is fixedly attached by one of a snap fit, an inlay, co-molded, an adhesive, lamination, taped, a press fit or a combination thereof.
A person of ordinary skill in the art would have had good reason to pursue the known options of attaching the tag to the cap. It would require no more than "ordinary skill and common sense," to select one of the available and finite choices of attaching two materials together in such a way that the two materials stay attached for a predetermined period of time.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to attach the RFID tag as described in McLoughlin to the cap as suggested by White so that the tag can remain attached to the cap for the purpose of tracking the drug.

As to Claim 9: McLoughlin discloses The shield assembly of claim 1 further comprising an antenna in electrical communication with the RFID tag, [0259].

As to Claim 10: McLoughlin fails to disclose The shield assembly of claim 4 where the first and second parts are connected through a reversible connector selected from the group consisting of a threaded connection, a bayonet connection, press friction fit and combination thereof.
White teaches a liquid measurement system incorporated into a cap 100 of a drug delivery device, 110, [0050]; wherein the housing is friction fit onto the drug delivery device through the bore 226, [0055].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of McLoughlin with that of White so that the smart cap can be attached to the housing with a reversible connector that can last for a long time with no moving parts.

As to Claim 11: McLoughlin discloses The shield assembly of claim 1 forming part of an assembly comprising a syringe, syringe 10, and has a tapered proximal end terminating in the medicament delivery port, [fig. 5c] wherein the syringe has a tapered end at the forward shoulder 11 and the tip before the needle.
McLoughlin fails to explicitly disclose a syringe that does not contain a needle.
The cap of McLoughlin, as illustrated in [fig. 5C], does not depend on the needle to be attached to the syringe.
The cap 17 of McLoughlin functions and operates the same function with or without the presence of the needle.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of McLoughlin to have the cap create a sterile seal for the drug delivery port without any modification to the cap as the same functionality is required for all drug delivery ports.

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLoughlin in view of White as applied to claim 1 above, further in view of Wu [US 20130110045].
As to Claim 13: the combination of McLoughlin and White fails to disclose The shield assembly of claim 1 forming part of an assembly comprising a collapsible medicament container having a proximal end that is fixedly attached to the shield assembly such that the flexible component forms a seal with the medicament deliver port.
Wu teaches an IV device with a needle cover wherein the needle cover can be implemented for a flexible medicament container, [0051].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of McLoughlin and White with that of Wu so that the needle cap can be implemented with any medicament container as long as the drug delivery portion of the container is rigid enough to accommodate the needle cover.

Allowable Subject Matter
Claim 19 is allowed.

Claims 12, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 05/18/2022 have been fully considered but they are not persuasive. 
Argument 1: McLoughlin completely fails to teach the use of an RFID tag as part of an assembly that must be attached directly to a medicament container.
Response 1: In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Office Action is relying on the combination of McLoughlin and White to teach the above argued limitation. Applicant is kindly referred to the detailed rejection of claim 1 above.

Argument 2: The White reference fails to cure the deficiencies of McLoughlin because " The RFID tag of White is not directly connected to the medicament container.
Response 2: In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Office Action is not relying on White to teach the above argued limitation. Applicant is kindly referred to the detailed rejection of claim 1 above.

Argument 3: The White reference fails to cure the deficiencies of McLoughlin because "There is no "shield assembly" having an RFID tag that is attached directly to the medicament container. Indeed, the add-on device of White can only be connected to the outside of the injector because the medicament container is inaccessibly positioned within the outer housing of the injector. 
Response 3: White, [figs. 3, 4, 20] clearly illustrate that the cap 2000 is connected directly to the injector 216, 2016.

Argument 4: The White reference fails to cure the deficiencies of McLoughlin because "There is absolutely no teaching in White where data can be written to or read from the RFID tag prior to the medicament container being assembled into a medicament delivery device.
Response 4: In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Office Action is not relying on White to teach the above argued limitation. Applicant is kindly referred to the detailed rejection of claim 1 above.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080. The examiner can normally be reached 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benyam Haile/Primary Examiner, Art Unit 2688